Citation Nr: 1614838	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection of a neck disorder.

2. Entitlement to service connection of a right knee disorder, to include patellofemoral syndrome.

3. Entitlement to service connection of a lower back disability, to include intervertebral disc syndrome.

4. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection of a left knee and shin disorder.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via videoteleconference.  A transcript of the hearing has been associated with the claims file.

These claims were previously before the Board in August 2014, at which time they were remanded in order to obtain further development.  That development having been completed, the claims are once again before the Board for further appellate review.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).
In this case, the Veteran is seeking service connection for a right knee disorder, a left knee and shin disorder, a lower back disorder, and a neck disorder.  With respect to such claims, the Veteran's Claims Assistance Act (VCAA) requires the VA to assist the Veteran in the development of their claims.  Among the duties required by the VCAA is VA's duty to afford the Veteran a VA medical examination of their claimed disorder in certain circumstances.  Specifically, the VCAA states that the Veteran should be provided with a VA medical examination when the claims file does contain competent evidence that the Veteran has a current disability which may be associated with the Veteran's military service but does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

In this case, the record does contain competent evidence to indicate that the Veteran current has disabilities of the upper and lower spine, as well as of the right knee and left knee and shin.  Among other things, the record contains radiographic examinations of the Veteran's spine and knees which show degenerative changes in these areas.  The record also contains notations in the Veteran's service treatment records which show complaints of back and knee pain during his service.  However, the record does not contain sufficient medical evidence to decide the claim, and so the Veteran must be afforded adequate examinations of his claimed disorders.

The Board notes that the Veteran's lower back and right knee disorders were previously examined by a VA medical examiner in September 2011.  The Veteran's neck and left knee and shin disorders have not been examined.  Therefore, a remand is necessary in this case in order to afford the Veteran a VA medical examination of his neck and his left knee and shin.  

Moreover, with respect to the Veteran's September 2011 examination of his lower back and right knee, the Board notes that, the examiner was asked, among other things, to provide their opinion as to the presence of any nexus between the Veteran's back and right knee disorders and the Veteran's military service.  However, the examiner noted in his report that the Veteran's medical records were unavailable to him at the time of his examination, and so he was unable to render an opinion as to any nexus between the Veteran's current disabilities and any in-service incidents.  

The United States Court of Appeals for Veterans Claims (Court) has made it clear that when the VA undertakes to provide the Veteran with an examination, the Veteran must receive an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  A VA medical examination is adequate "when it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully a informed one." See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  As such, a medical opinion is inadequate unless it is based upon consideration of the Veteran's medical history.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).  

Accordingly, the Board finds that the Veteran's September 2011 VA medical examination of his lower back and right knee was inadequate, and so a remand is also necessary in this case in order to afford the Veteran an adequate examination of these disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

If any such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he must be allowed the opportunity to provide such records.

2. After any such development is complete, schedule the Veteran for a medical examination of his neck, back, right knee, and left knee and shin with a qualified medical professional in order to assess the nature, extent, severity, and etiology of any disorders.  

In arranging this examination, the examiner must be provided with access to the Veteran's electronic case file, including this Remand.  The examiner shall note in the examination report that the record and the Remand have been reviewed.

The examiner must conduct all indicated evaluations, studies, and tests, and the examiner must identify, to the extent possible, any disabilities from which the Veteran suffers with relation to these areas of the body.  The examiner must also discuss the symptoms, manifestations, and limitations caused by any such disabilities.

The examiner must also offer an opinion as to whether it is at least as likely as not that any identified disabilities are causally or etiologically related to the Veteran's service.  In so doing, the examiner should specifically discuss any relation between the Veteran's current disabilities and any in-service incidents or injuries as reflected in the Veteran's service treatment records.  The examiner must provide clear supporting rationale for any opinion provided, with specific references to the record and relevant evidence.

3. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility, as well as any documentation establishing his failure to report.

4. After completing the above development, as well as any other warranted development, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the Veteran's claim remains denied, the Veteran and her representative must be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.

Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

